Citation Nr: 0112884	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
including traumatic arthritis, of a fracture of the right 
wrist-currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals, following a meniscectomy, of a right knee injury-
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
February 1969 to April 1972.

In October 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claims for increased ratings for residuals, 
including traumatic arthritis, of a fracture of the right 
wrist, and for postoperative residuals, following a 
meniscectomy, of a right knee injury.  Each of the 
disabilities is rated as 10 percent disabling.  The veteran 
appealed the RO's decision to the Board of Veterans Appeals 
(Board).


FINDINGS OF FACT

1.  The veteran has traumatic arthritis in his right wrist 
manifested by chronic pain and painful motion, with slightly 
decreased (4/5) grip strength in his right hand and pinching 
ability of his fingers; he has 25 degrees of wrist extension, 
3 degrees of wrist flexion, full pronation and supination, 
and 5 degrees, each, of radial and ulnar deviation; the scar 
from his surgery in service is asymptomatic, and there are no 
objective clinical indications of neurological or other 
impairment, such as significant erythema, swelling, atrophy, 
or infection.

2.  The veteran also has traumatic arthritis in his right 
knee manifested by chronic pain and painful motion with trace 
effusion and some mild patellofemoral crepitus; despite these 
symptoms, he has essentially normal range of motion in the 
knee, from 0 degrees of extension to 135 degrees of flexion, 
normal tracking of the patella, and no significant signs of 
instability, laxity, warmth, erythema, or neurological or 
other impairment associated with the service-connected 
disability, such as a leg length discrepancy or major mal-
alignment of the knee.


3.  The veteran suffers from a number of other health-related 
ailments that are not service connected, including insulin 
dependent Diabetes Mellitus with associated peripheral 
vascular disease, neuropathy, and retinopathy, in addition to 
coronary artery disease-status post coronary artery bypass 
graft surgery, hypertension, hyperlipidemia, congestive heart 
failure, an infected right big toe due to osteomyelitis 
following the surgical removal of a bunion, leg edema, 
obesity, depression, insomnia, fatigue, chest pain, and 
shortness of breath; the postal service rather recently 
decided to terminate his employment as a tractor trailer 
operator because of the extent of his physical impairment 
related to these various conditions.


CONCLUSIONS OF LAW

The criteria for a rating higher than 10 percent for the 
right wrist disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5215 (2000).

The criteria for a rating higher than 10 percent for the 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  And after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
But when, as here, the veteran is requesting higher ratings 
for disabilities that were service connected many years ago-
as opposed to appealing the initial ratings assigned just 
after establishing his entitlement to service connection for 
these conditions-his current level of functional impairment 
is of primary concern, and the Board does not have to 
consider whether he is entitled to "staged" ratings 
to compensate him for times since filing his initial claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); cf. Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The two disabilities at issue involve traumatic arthritis 
(degenerative joint disease), as a residual of injuries the 
veteran sustained while on active duty in the military.  He 
fractured the carpal navicular bone in his right wrist and 
tore the lateral meniscus cartilage in his right knee.  
Consequently, his right wrist was casted, and he subsequently 
underwent surgery involving a radical styloidectomy.  
He also underwent surgery, involving a meniscectomy, to 
repair the damaged cartilage in his right knee.  But because 
of chronic functional impairment in his right wrist, as a 
residual of the trauma, he was discharged from the military 
in April 1972 with severance pay due to physical disability.  
A medical and physical evaluation board, comprised of 
doctors, which examined him in service determined that his 
right wrist disability was 10 percent disabling.

X-rays more recently taken of the veteran's right wrist and 
right knee during his October 1999 VA compensation 
examination indicated that his arthritis in both of these 
areas is "moderate."  According to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma, if, as here, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Code 5003.  Code 5003, in turn, indicates the 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved (which, here, are Codes 5215 for the wrist 
and 5260 and 5261 for the knee).  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  If 
the limitation of motion is noncompensable (i.e., 0 percent) 
under Codes 5215, 5260, and 5261, a rating of 10 percent 
still is for application for each major joint or group of 
minor joints affected by the limitation of motion-to be 
combined, not added, under Code 5003.  Furthermore, even in 
the complete absence of any limitation of motion altogether, 
the veteran still will receive the minimum compensable rating 
of 10 percent if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  He 
also still will receive a 20 percent rating in these 
situations if he satisfies these criteria for a 10 percent 
rating and has occasional incapacitating exacerbations.

The U.S. Court of Appeals for Veterans Claims (Court) also 
has held that, when determining the severity of 
musculoskeletal disabilities such as the ones at issue, which 
are at least partly rated on the basis of limitation of 
motion, VA also must consider whether the veteran has 
additional functional impairment-above and beyond the range 
of motion objectively demonstrated-due to pain or painful 
motion, weakness or instability, premature or excess 
fatigability, and incoordination, assuming these factors are 
not already contemplated by the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Consideration under DeLuca also must 
include factoring in times when the symptoms "flare up," 
such as during and after repeated or prolonged use.  Id.

I.  Right Wrist

The veteran currently has a 10 percent rating for his right 
wrist disability.  For a 10 percent rating under Code 5215, 
which is based on the extent of his limitation of motion, 
dorsiflexion must be limited to less than 15 degrees, 
or palmar flexion limited to in line with his forearm (i.e., 
0 degrees).  See also 38 C.F.R. § 4.71, Plate I.  The VA 
physician who examined the veteran in October 1999 in 
connection with this appeal indicated that he had 25 degrees 
of dorsiflexion (i.e., extension)-which, since it was 
greater than 15 degrees, clearly exceeds the requirement for 
a 10 percent rating under Code 5215.  The veteran also had 3 
degrees of palmar flexion-which, while less than normal, 
still was slightly more than the 0-degree requirement under 
Code 5215 for a 10 percent rating.  However, since he also 
only had 5 degrees of radial and ulnar deviation, which is 
significantly less than normal under 38 C.F.R. § 4.71, Plate 
I-albeit while maintaining normal ("full") pronation and 
supination-he is entitled to a 10 percent rating under Code 
5003 since he has traumatic arthritis in the wrist.  A rating 
at this level also accords with the Court's holding in DeLuca 
because, as a result of the arthritis, the wrist is tender 
and he experiences painful motion, especially on extension 
and radial deviation or during grinding type maneuvers 
involving the radioscaphoid joint.  But since he already has 
a 10 percent rating to compensate him for these symptoms, he 
must look elsewhere to some other potentially applicable code 
to obtain a rating higher than 10 percent.

The VA physician who examined the veteran in October 1999 
indicated that the surgical scar ("volar incision") on his 
right wrist, from the radical styloidectomy that he underwent 
while in service, is "well healed" and asymptomatic.  
Therefore, he is not entitled to a separate rating for the 
surgical scar under 38 C.F.R. § 4.118, Codes 7803, 7804 or 
7805.  See also Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14 ("avoidance of pyramiding").  He 
also did not have any objective clinical indications 
whatsoever of neurologic impairment or dysfunction, as he had 
a negative Tinel's sign over the incision, and no indications 
of infection around the wrist.  There also were no signs of 
erythema or swelling, and he was "fully sensate" throughout 
his right upper extremity.  Furthermore, his motor strength 
was "intact" for both the ulnar and radial nerves, and he 
had "intact" function for his median and anterior 
interosseous nerves, too.  This, in turn, precludes the 
possibility of receiving a rating higher than 10 percent 
under 38 C.F.R. § 4.124a, Codes 8514, 8515, 8516, and 8517-
which require complete or incomplete paralysis of these 
nerves due to peripheral neuralgia or neuritis.  There is no 
mention of this involving the veteran.

The examining VA physician went on to note in the report of 
his October 1999 evaluation that the veteran's deep tendon 
reflexes were equal and symmetric; that he had no significant 
atrophy about the wrist; that his pulses were palpable; 
and that he had brisk refill to the fingers ("digits") on 
his right hand.  Moreover, although there were indications of 
weakness in his right wrist and hand-insofar as his grip 
strength and pinching of his fingers-it still was no more 
than slightly less than in his unaffected left wrist and 
hand.  The grip strength and finger pinching ability in his 
right hand was 4/5, with 5/5 being completely normal.  So the 
difference in overall strength between the two extremities, 
although noticeable, nonetheless is not sufficient to warrant 
a rating higher than 10 percent, even with consideration of 
DeLuca.  There also is no mention or indication of 
"incapacitating exacerbations," due to the arthritis, that 
might otherwise warrant a 20 percent rating under Code 5003.

The range of motion in the veteran's right wrist, while 
admittedly appreciably less than normal, is not equivalent to 
"ankylosis"-either favorable or unfavorable, which means 
complete bony fixation and total immobility of the wrist 
joint.  Thus, he cannot receive a rating higher than 10 
percent under Code 5214 because the provisions of that code 
do not apply to the facts of this particular case.  See also 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The medical and other evidence of record shows the current 
severity of the veteran's right wrist disability is most 
commensurate with a 10 percent rating; therefore, this is the 
rating that must be assigned.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against a rating higher 
than this, so the benefit-of-the-doubt rule does not apply.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Right Knee

The veteran currently has a 10 percent rating for his right 
knee disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, for symptomatic residuals following the 
removal of semilunar cartilage (by way of the meniscectomy 
surgery).  However, a 10 percent rating is the maximum 
possible rating under this code, so he must look elsewhere to 
another potentially applicable diagnostic code to obtain a 
rating higher than 10 percent.

According to the results of his October 1999 VA compensation 
examination, the veteran has range of motion in his right 
knee from 0 degrees of extension to 135 degrees of flexion.  
This is essentially normal range of motion in the knee 
(with normal being from 0 degrees of extension to 140 degrees 
of flexion).  See 38 C.F.R. § 4.71, Plate II.  Therefore, 
although "slight[ly] less" than normal, as indicated by the 
VA examiner, range of motion to this extent still far exceeds 
the requirements for a rating higher than 10 percent under 
Codes 5260 and 5261-which, for a 20 percent rating, require 
flexion limited to no more than 30 degrees and extension 
limited to no less than 15 degrees.  Moreover, although the 
veteran experiences pain and painful motion in his knee when 
fully flexing it, and has signs of trace effusion, tenderness 
over the lateral joint line, and some "mild" patellofemoral 
crepitus, these symptoms have not, in turn, significantly 
decreased the extent of his range of motion.  He also can get 
his knee out to "full" extension and can actively hold it 
there, and the VA examiner indicated there were no objective 
clinical indications of warmth or erythema.  The patella also 
tracked "normally," even though it was slightly less mobile 
than in the unaffected left knee, and the veteran did not 
have any significant pain with patellar grind.  Furthermore, 
there were no significant signs of varus or valgus 
instability or laxity-as his Lachman and posterior drawer 
tests for indications of this both were "negative."  
And although another tests for instability, the McMurray's, 
caused a significant level of pain and crepitus ("popping") 
in the lateral joint line of the knee, this still is not 
sufficient to warrant a separate rating for instability 
(under Code 5257), apart from the pain due to the arthritis 
(under Code 5003), because the veteran does not have 
sufficient limitation of motion, even with these symptoms, to 
satisfy the requirements for even the minimal noncompensable 
rating of 0 percent under Codes 5260 and 5261.  And this is 
necessary for assigning separate ratings in these situations.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998); Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), citing 38 C.F.R. §§ 4.14, 4.25.

The results of the October 1999 VA compensation examination 
further indicate that the veteran has normal (5/5) motor 
strength in his right lower extremity, with no signs of any 
neurological impairment related to the service-connected knee 
disability since the knee was "fully sensate."  There also 
were no indications of a leg length discrepancy or of a major 
mal-alignment of the knee.  Therefore, none of the other 
factors discussed by the Court in DeLuca, aside from pain and 
painful motion, provide a basis for a rating higher than 10 
percent, either, nor is it shown that the veteran satisfies 
the criteria of any other potentially applicable code so as 
to warrant a rating higher than 10 percent.  Since he clearly 
does not have "ankylosis" of his right knee-meaning 
complete bony fixation and immobility of the joint in either 
a favorable or unfavorable position-the provisions of Code 
5256 do not apply.  See also Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  He also does not have impairment of the tibia 
and fibula as a residual of the knee injury in service, so 
the provisions of Code 5262 do not apply to the facts of this 
case.  Lastly, there is no indication that the scar from his 
meniscectomy surgery in service is symptomatic (tender, 
painful, ulcerated, adherent to the underlying tissue, etc.), 
so he is not entitled to a separate rating under Codes 7803, 
7804, and 7805.

The medical and other evidence of record shows the current 
severity of the veteran's right knee disability is most 
commensurate with a 10 percent rating; therefore, this is the 
rating that must be assigned.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against a rating higher 
than this, so the benefit-of-the-doubt rule does not apply.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Conclusion

In rendering this decision, the Board has evaluated the 
severity of the veteran's disabilities under the applicable 
diagnostic codes of the Rating Schedule.  However, the Board 
also notes that he is not shown to warrant consideration 
for an extra-schedular rating for either disability under the 
provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized due to either condition, and they 
have not caused marked interference with his employment, 
i.e., beyond that contemplated by his assigned ratings, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Records recently obtained in June 2000 
indicate that the U.S. Postal Service earlier had sent the 
veteran a letter on April 3, 2000, stating that it was 
proposing to remove him from his job with the postal service 
(no sooner than 30 days from the date of his receipt of the 
letter) because he failed to meet the physical requirements 
of his position, which he had held since January 1, 1977, as 
a tractor trailer operator.  He earlier had undergone a 
fitness-for-duty medical evaluation, at the request of the 
postal service, to determine the current state of his health.  
And the results of that evaluation disclosed that he had 
multiple health-related ailments due to a number of different 
conditions-those being, insulin dependent Diabetes Mellitus 
(IDDM) with associated peripheral vascular disease, 
neuropathy, and retinopathy, coronary artery disease (CAD)-
status post coronary artery bypass graft (CABG) surgery, 
hypertension (HTN), Hyperlipidemia (an elevated cholesterol 
level), congestive heart failure (CHF), an infected right big 
toe (due to osteomyelitis) following the surgical removal of 
a bunion, leg edema, obesity, depression, insomnia, fatigue, 
chest pain, and shortness of breath.  The examining physician 
also indicated the veteran was taking numerous medications 
for treatment of these conditions.  And although the report 
of that evaluation contains some mention of arthritis, too, 
presumably referring to that in his right wrist and right 
knee, it is clear from the postal service records that his 
employment was not terminated because of his service-
connected disabilities-but rather, due to the aggregate 
affect that all of the other conditions alluded to above have 
on his overall health, and none of those conditions is 
service connected.  Therefore, they cannot be considered in 
determining whether he is entitled to additional compensation 
on an extra-schedular basis.  See, e.g., Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  Furthermore, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also realizes that, on November 9, 2000, during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites the 
38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
requiring that VA provide additional assistance to a veteran 
in developing all facts and evidence pertinent to claims for 
benefits under title 38 of the United States Code.  However, 
although, in this particular instance, the RO did not 
readjudicate the veteran's claims subsequent to the enactment 
of the VCAA, the RO provided him proper notice of its October 
1999 decision, explaining why it had denied his claims for 
higher ratings (in fact, the RO enclosed a copy of the actual 
rating determination when notifying him of the decision), and 
the RO gave him additional notice of this and an explanation 
of its decision in the July 2000 statement of the case (SOC).  
Moreover, the RO has given him ample opportunity to identify 
or personally submit additional medical or other evidence 
showing that higher ratings are warranted.  Therefore, the RO 
has made reasonable efforts to obtain all of the evidence 
that is relevant to this appeal, and the veteran is not 
prejudiced by the Board going ahead and deciding his claims, 
without initial RO adjudication after enactment of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for a higher rating for residuals, including 
traumatic arthritis, of a right wrist fracture is denied.

The claim for a higher rating for the postoperative 
residuals, following a meniscectomy, of a right knee injury 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

